Title: From John Adams to Richard Rush, 12 October 1813
From: Adams, John
To: Rush, Richard



Dear Sir
Quincy October 12th 1813.

Hendrick William Gordon Esquire I understand has been recommended to be Collector of direct taxes for the County of Middlesex. My acquaintance with this gentleman, commenced with the departure of my Son for St. Petersburg. He has been invariably obliging to me and my family in transmitting our letters and all intelligence to and from that mission. These personal and family obligations alone would be poor excuses for my interference in any appointment to public trust. But I think myself well founded in saying that his qualifications, as an accomptant, are unquestionable, and his integrity  I have no reason to suspect. He has been plundered, but not ruined, by British orders in council; and is a steady friend of the administration, and a constant supporter of the war. As this appointment is in the department of the treasury, your important station in it, will interest you in every subordinate of appointment. Mr Gerry and Mr Gray, have as good an opinion of Mr Gordon as I have.
We are all alive for news from Chauncy: His fate will decide the war for this reason. Oh! how humiliating how astonishing it is, that all this was not foreseen! That the immense chain, series, range, (call it what you will) of waters from St Lawrence, to the Lake of the woods, must decide all controversies with Canada and Britain!

John Adams